DETAILED ACTION
This is an allowance of all claims filed on 07/23/2021. Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites the following limitations: “detecting that a combined data size for expired snapshots within an archival data source has exceeded a threshold data size in response to detecting that the archival data source does not have access to compute resources;
determining that a second full image snapshot should be transferred to the archival data source in response to detecting that the combined data size for the expired snapshots within the archival data source has exceeded the threshold data size;”
Closest prior art Jain et al. [US 2016/0124665] appears to teach a method of creating base snapshot and a number of incremental files to generate different point in time versions of a virtual machine. Based on a size of a set of incremental files exceeding a threshold, the incremental files are consolidated and older incremental files are replaced with newer files.
Jibbe [US 2016/0342609] appears to teach when the amount of free space falls below a threshold, older snapshots are deleted and new snapshots are created.
Chikusa [US 2008/0208927] appears to teach when predetermined capacity of the storage is exceeded, the old data is transferred from the snapshot data storage to the archive.
However, the prior arts alone or in combination do not appear to teach detecting that a combined data size for expired snapshots within the archival data source has exceeded a threshold data size in response to detecting that the archival data source does not have access to compute resources. Also, prior arts on record do not appear to teach determining that a second full image snapshot should be transferred to the archival data source instead of a first incremental 
Based on this rationale, Claim 1 and its dependent claims 2-10 are allowed.
Independent Claim 11 appears to contain same allowable subject matter as Claim 1. Therefore, Claim 11 and its dependent claims 12-19 are allowed.
Independent Claim 20 appears to contain same allowable subject matter as Claim 1 and allowable as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MASUD K KHAN/            Primary Examiner, Art Unit 2132